--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
ADDITIONAL SHARES AGREEMENT


This Additional Shares Agreement (the “Agreement”) is entered into as of
April 12 2011 by and between Alamo Energy Corp., a Nevada corporation (the
“Company”), and Range Kentucky Holdings LLC, a Wyoming limited liability company
(the “Holder”). Capitalized terms used and not otherwise defined herein that are
defined in the MIPSA (as defined below) shall have the meanings given such terms
in the MIPSA.
 
RECITALS


A.                The Company and the Holder are parties to, among other
agreements, a Member Interest Purchase and Sale Agreement dated April 12, 2011,
a copy of which is attached hereto and by this reference incorporated herein
(the “MIPSA”).


B.                Pursuant to the MIPSA, the Holder shall receive the purchase
price of Six Million Seven Hundred Seventy-Five Thousand Dollars ($6,775,000),
which shall consist of Four Hundred Thousand Dollars ($400,000) in cash and Six
Million Three Hundred Seventy-Five Thousand Dollars ($6,375,000) payable to the
Holder in shares of the Company’s common stock, which shall be calculated based
on a per share price of $0.75 per share (“Per Share Price”), such that the
Company  shall issue to the Holder eight million five hundred thousand
(8,500,000) shares of the Company’s common stock (“Equity Portion”).


C.                In order to induce the Holder to enter into the MIPSA, the
Company has agreed to grant to Holder the right to additional shares if the
10-day volume weighted average price of the Company’s common stock is below the
Per Share Price during the period of twenty four (24) months following the
Closing Date, on the terms and subject to the conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement, the parties
mutually agree as follows:


1. Consideration. In consideration of the Holder entering into this Agreement
and the MIPSA, the Company hereby agrees that five million five hundred thousand
(5,500,000) shares (the “Protected Shares”) of the Equity Portion shall be
subject to the downside price protection specified in Section 2 below for a
period of twenty four (24) months following the Closing Date (the “Protection
Period”).


2.  Adjustment of Per Share Price; Additional Issuance.


(a) If, during the Protection Period, the 10-day volume weighted average price
(“VWAP”) of the Company’s common stock (the “10-Day VWAP”) is less than or equal
to $0.60 per share (the “First Triggering Per Share Price”), then the Holder may
elect to adjust the Per Share Price so that the Per Share Price shall equal the
10-Day VWAP  (the “First Adjusted Per Share Price”) on the Triggering Date (as
defined below).


(b) If, during the Protection Period, the 10-Day VWAP is less than or equal to
$0.35 per share (the “Second Triggering Per Share Price”), then the Holder may
elect to adjust the Per Share Price so that the Per Share Price shall equal the
10-Day VWAP (the “Second Adjusted Per Share Price”) on the Triggering Date.


(c) Notice of Triggering Date. The Holder shall provide the Company written
notice of its election to adjust the Per Share Price to the First Adjusted Per
Share Price or the Second Adjusted Per Share Price, as the case may be, within
the earlier of (i) thirty (30) calendar days after the Triggering Date; and (ii)
the last day of the fiscal quarter in which the Triggering Date occurs. The
“Triggering Date” is the date that the10-Day VWAP is less than or equal to the
First Triggering Per Share Price or the the Second Triggering Per Share Price,
as the case may be.


(d) Whenever the Per Share Price is adjusted pursuant to Section 2(a) above, the
Company shall issue to the Holder the number of shares of common stock obtained
by (i) multiplying the number of Protected Shares held by the Holder on the
Triggering Date by the Per Share Price, and (ii) subtracting the number of
Protected Shares held by the Holder on the Triggering Date from the quotient so
obtained by dividing the product specified in Section 2(d)(i) by the First
Adjusted Per Share Price,.
 
 
 
1

--------------------------------------------------------------------------------

 
(e) Whenever the Per Share Price is adjusted pursuant to Section  2(b) above,
the Company shall issue to the Holder the number of shares of common stock
obtained by (i) multiplying the number of Protected Shares held by the Holder on
the Triggering Date by the Per Share Price, and (ii) subtracting the number of
Protected Shares held by the Holder on the Triggering Date and any additional
shares issued pursuant to Section 2(d) above from the quotient so obtained by
dividing the product specified in Section 2(e)(i) by the Second Adjusted Per
Share Price.
 
(f) Issuance of Additional Shares. The Company shall, within fifteen (15)
calendar days of receipt of a notice of Triggering Date pursuant to Section
2(c), issue and deliver to the Holder a certificate evidencing the additional
shares of common stock to be issued pursuant to this Section 2 (the “Additional
Shares”).


(g) Extraordinary Events Regarding Common Stock.  In the event that the Company
shall (a) issue additional shares of its common stock as a dividend or other
distribution on outstanding common stock, (b) subdivide its outstanding shares
of common stock, (c) combine its outstanding shares of the common stock into a
smaller number of shares of the common stock, or (d) the Company’s outstanding
common stock shall have been changed into a different number of shares or a
different class solely as a result of a reclassification, exchange,
recapitalization or similar transaction, then, in each such event, (x) in the
case of Clauses (a),(b) or (c), each of the Per Share Price, First Triggering
Per Share Price and the Second Triggering Per Share Price shall, simultaneously
with the happening of such event, be adjusted by multiplying the then Per Share
Price, First Triggering Per Share Price and the Second Triggering Per Share
Price by a fraction, the numerator of which shall be the number of shares of
common stock outstanding immediately prior to such event and the denominator of
which shall be the number of shares of common stock outstanding immediately
after such event, and the product so obtained shall thereafter be the respective
Per Share Price, First Triggering Per Share Price and the Second Triggering Per
Share Price, then in effect or (y) in the case of Clause (d), then the Per Share
Price, First Triggering Per Share Price and Second Triggering Per Share Price
shall be appropriately adjusted to reflect such event. The Per Share Price,
First Triggering Per Share Price and the Second Triggering Per Share Price, as
so adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described herein in this Section 2(g).  The number of
Protected Shares and the number of Additional Shares that the Holder shall
thereafter, be entitled to receive shall be adjusted to a number determined by
multiplying the number of shares of common stock that would otherwise (but for
the provisions of this Section 2(g)) be issuable by a fraction of which (a) the
numerator is the respective Per Share Price, First Triggering Per Share Price
and the Second Triggering Per Share Price that would otherwise (but for the
provisions of this Section 2(g)) be in effect, and (b) the denominator is the
respective Per Share Price, First Triggering Per Share Price and the Second
Triggering Per Share Price, in effect on the date of such issuance.


(h) Termination of Additional Issuance Provisions. The provisions of Sections
2(a) through 2(g) shall terminate and be of no further force or effect on the
earlier of (i) the Company’s issuance of Additional Shares pursuant to the
Holder’s election to adjust the Per Share Price to the Second Adjusted Per Share
Price, and (ii) the end of the Protection Period.


3. Securities Law Compliance.  The Holder hereby represents, warrants and
acknowledges to the Company as follows:
 
       (a) The Holder is an “accredited investor” (as such term is defined in
paragraph (a) of Rule 501 of Regulation D under the Securities Act of 1933, as
amended (the “1933 Act”)), and has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of an
investment in the Additional Shares and making an informed investment decision.
 
       (b) The Holder understands that the Additional Shares have not been
registered under the 1933 Act or any applicable state securities laws, and that
the sale and issuance of the Additional Shares are being made in reliance on one
or more exemptions from registration under the 1933 Act and under applicable
registration exemptions from state securities laws.
 
       (c) The Holder acknowledges that no agency, governmental authority,
regulatory body, stock market or other entity (including, without limitation,
the Securities and Exchange Commission or any state securities commission) has
made any finding or determination as to the merit for investment in, nor have
any such agencies or governmental authorities made any recommendation or
endorsement with respect to, the Additional Shares.
 
       (d) The Holder is acquiring the Additional Shares for its own account,
for investment purposes only, and not with a view to any resale or distribution
in violation of the registration requirements of the 1933 Act; and the Holder
will not offer, sell or otherwise transfer any of the Additional Shares except
under circumstances which will not result in a violation of the 1933 Act.
   
       (e) The Holder has been given a reasonable opportunity to review all of
the Company’s filings with the Securities and Exchange Commission, all
documents, books and records of the Company pertaining to the investment
represented by the Additional Shares, has been supplied with all additional
information concerning the Company and the Additional Shares that it has
requested, has had a reasonable opportunity to ask questions of and receive
answers from the Company or its representatives concerning this investment, all
such questions have been answered to its full satisfaction.


 
2

--------------------------------------------------------------------------------

 
 
       (f) The Holder acknowledges that no purchase of the Additional Shares has
resulted from any general solicitation or general advertising (as such terms are
used in Regulation D under the 1933 Act), including advertisements, articles,
press releases, notices or other communications published in any newspaper,
magazine or similar media or broadcast over radio or television or any seminar
or meeting whose attendees have been invited by general solicitation or general
advertising.
 
       (g) The Holder acknowledges that there are significant restrictions and
limitations on the transferability of the Additional Shares.  It consents to the
Company giving instructions to its transfer agent and/or registrar in order to
implement the restrictions and limitations on transfer as required under the
1933 Act and as set forth herein.
 
       (h) Until such time as the same is no longer required under applicable
requirements of the 1933 Act or applicable state securities laws, stock
certificates representing the Additional Shares, and all certificates issued in
exchange therefor or in substitution thereof, shall bear a legend in
substantially the following form:


"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "1933 ACT").  THE HOLDER HEREOF, BY ACCEPTING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE ISSUER THAT SUCH SECURITIES MAY BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE ISSUER, (B) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT AND IN COMPLIANCE WITH
APPLICABLE STATES SECURITIES LAWS, (C) IN ACCORDANCE WITH RULE 144 UNDER THE
1933 ACT AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (D) IN
ACCORDANCE WITH ANY OTHER EXEMPTION UNDER THE 1933 ACT AND IN COMPLIANCE WITH
ANY APPLICABLE STATE SECURITIES LAWS UPON THE DELIVERY OF A LEGAL OPINION,
REASONABLY SATISFACTORY TO THE ISSUER, TO THE FOREGOING EFFECT.”


4.  Miscellaneous.
 
       (a) Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Company and the Holder and their respective
successors and assigns; provided, however, that the foregoing shall not
authorize any assignment by the Company of its rights or duties hereunder.
 
       (b) Integration.  This Agreement and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Agreement.
   
       (c) Course of Dealing; Waivers.  No course of dealing on the part of the
Holder or its partners or affiliates, nor any failure or delay in the exercise
of any right by the Holder, shall operate as a waiver thereof, and any single or
partial exercise of any such right shall not preclude any later exercise of any
such right.  The Holder’s failure at any time to require strict performance by
the Company of any provision shall not affect any right of the Holder thereafter
to demand strict compliance and performance.  Any suspension or waiver of a
right must be in writing signed by the Holder.
 
       (d) Notices.  All notices or demands by any party relating to this
Agreement shall be provided as set forth in the MIPSA.
   
       (e) Time is of the Essence.  Time is of the essence as to each and every
term and provision of this Agreement.


(f) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original, but all of which will be one and
the same document.  Facsimiles and electronic copies in portable document format
(“PDF”) containing original signatures shall be deemed for all purposes to be
originally signed copies of the documents that are the subject of such
facsimiles or PDF versions.
 
       (g) Legal Effect.  If any provision of this Agreement conflicts with
applicable law, such provision shall be deemed severed from this Agreement, and
the balance of this Agreement shall remain in full force and effect.
 
       (h) Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Agreement shall be governed by,
the laws of the State of Nevada without regard to principles of conflicts of
laws that would cause the application of the laws of any jurisdictions other
than the State of Kentucky.


[Signatures on Following Page]



 
3

--------------------------------------------------------------------------------

 



 






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the first
date above written.


             

 
Company:
 
ALAMO ENERGY CORP.
a Nevada corporation 
   
 
By:
 
/s/ Allan Millmaker
     
Allan Millmaker
Its: Chief Executive Officer 
 



 

 
Holder:
 
RANGE KENTUCKY HOLDINGS LLC
 
By its Manager: Range Exploration Partners LLC
   
 
By:
 
/s/ Frode Aschim
     
Frode Aschim
Its: Manager
 



 
 
4


--------------------------------------------------------------------------------